DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0087184).
Regarding claim 1, Lee discloses, in FIG. 3 and in related text, a semiconductor device, comprising: 
a substrate having an array region (64x64) defined thereon; 
a ring of dummy pattern surrounding the array region, wherein the ring of dummy pattern comprises: 
a ring of magnetic tunneling junction (MTJ) pattern (dummy bit cells 312) surrounding the array region; and 
a ring (306) of metal interconnect pattern (metal-2) overlapping the ring of MTJ and surrounding the array region (see Lee, [0010], [0029]-[0031]).
Regarding claims 3-4, Lee discloses wherein the ring of MTJ pattern (dummy bit cells 312) comprises: a first (top) MTJ pattern and a second (bottom) MTJ pattern extending along a first direction (horizontal direction); and a third (left) MTJ pattern and a fourth (right) MTJ pattern extending along a second direction (vertical direction),
wherein the first MTJ pattern overlaps the third MTJ pattern at a first corner (upper left), the first MTJ pattern overlaps the fourth MTJ pattern at a second corner (upper right), the second MTJ pattern overlaps the third MTJ pattern at a third corner (lower left), and the second MTJ pattern overlaps the fourth MTJ pattern at a fourth corner (lower right) (see Lee, FIG. 3).
Regarding claims 5-6, Lee discloses wherein the ring of metal interconnect pattern (306) comprises: a first (top) metal interconnect pattern and a second (bottom) metal interconnect pattern extending along a first direction (horizontal direction); and a third (left) metal interconnect pattern and a fourth (right) metal interconnect pattern extending along a second direction (vertical direction),
wherein the first metal interconnect pattern overlaps the third metal interconnect pattern at a first corner (upper left), the first metal interconnect pattern overlaps the fourth metal interconnect pattern at a second corner (upper right), the second metal interconnect pattern overlaps the third metal interconnect pattern at a third corner (lower left), and the second metal interconnect pattern overlaps the fourth metal interconnect pattern at a fourth corner (lower right) (see Lee, FIG. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 2003/0235070).
Regarding claim 1, Ooishi discloses, in FIG. 1 and in related text, a semiconductor device, comprising: 
a substrate having an array region (including normal memory cells MC) defined thereon; 
a ring of dummy pattern surrounding the array region, wherein the ring of dummy pattern comprises: 
a ring of magnetic tunneling junction (MTJ) pattern (dummy cells SDC) surrounding the array region (see Ooishi, [0022], [0115]-[0116], [0128]).
Ooishi in FIG. 1 does not explicitly disclose a ring of metal interconnect pattern overlapping the ring of MTJ and surrounding the array region.
Ooishi in FIG. 13A teaches a metal interconnect pattern (210) overlapping a column of dummy MTJ cells (TMRd) (see Ooishi, FIG. 13A, [0170], [0179], [0181]). Since Ooishi in FIG. 1 discloses a ring of dummy cells (SDC) surrounding the array region, FIG. 13A of Ooishi together with FIG. 1 of Ooishi teaches a ring of metal interconnect pattern overlapping the ring of MTJ and surrounding the array region.
FIG. 1 of Ooishi and FIG. 13A of Ooishi are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify FIG. 1 of Ooishi with the features of FIG. 13A of Ooishi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FIG. 1 of Ooishi to include a ring of metal interconnect pattern overlapping the ring of MTJ and surrounding the array region, as taught by FIG. 13A of Ooishi, in order to shunt the dummy region (see Ooishi, [0183]).
Regarding claim 2, Ooishi teaches the device of claim 1.
Ooishi discloses a gap (gap between adjacent normal cell MC and dummy cell SDC) between the array region (including normal cells MC) and the ring of dummy pattern (including dummy cells SDC) (see Ooishi, FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811